 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11   ADON WISE,                                        Case No.: 1:18-cv-01494 DAD JLT

                    Plaintiff,                        ORDER CLOSING THE ACTION
12                                                    (Doc. 41)
13          v.

14   AUTOMOTIVE CREDIT CORP., et al.,

15                  Defendants.

16

17          The parties have settled their case and have stipulated to the action being dismissed with

18   prejudice and with each side to bear their own fees and costs. (Doc. 41) The Federal Rules of Civil

19   Procedure Rule 41 makes such stipulations effective immediately with further order of the Court.

20   Because all parties who have appeared in the action signed the stipulation, it “automatically terminate[d]

21   the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of

22   Court is DIRECTED to close this action and the motion to withdraw as attorney (Doc. 39) is terminated

23   as MOOT.

24
     IT IS SO ORDERED.
25

26      Dated:     August 28, 2019                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
